Citation Nr: 0401854	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-20 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right 
axilla reactive lymphadenopathy.

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 RO decision which granted service 
connection and a 10 percent rating for right axilla reactive 
lymphadenopathy (the veteran appeals for a higher rating), 
and which denied service connection for a right shoulder 
disability (including as secondary to a service-connected 
right wrist and hand disability).  


FINDINGS OF FACT

1.  The veteran's right axilla reactive lymphadenopathy is 
manifested by complaints of discomfort, with no limitation of 
motion or other functional impairment.  The condition 
produces impairment which does not exceed than found in the 
analogous condition of moderate circumflex nerve impairment.

2.  The veteran does not have a current medical diagnosis of 
a chronic right shoulder disability.
 

CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
right axilla reactive lymphadenopathy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.124a, 
Diagnostic Code 8518 (2003).

2.  A right shoulder disability was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from September 
1979 to September 1994.  Her service medical records show 
right hand and wrist complaints, but are negative for any 
indication of a chronic right shoulder condition.

In March 1995, the RO granted service connection for a right 
wrist condition, which was described as rotary subluxation of 
the right scaphoid, tendinitis of the right wrist, and 
DeQuervain's tenosynovitis.

VA outpatient treatment records from 1997 show the veteran 
complained of right thumb pain with numbness and tingling 
into her arm.  

VA records show that in February 1998 the veteran underwent a 
right thumb reconstruction.  She was given a splint and a set 
of exercises for therapy.  In June 1998 she complained of 
pain in her right shoulder, and in September 1998 she 
complained of a mass under her armpit, with a possible 
enlarged lymph node.

VA records from April 1999 show that the veteran again 
complained of a knot of the right armpit.  It was described 
as a 1.5 centimeter right axilla mass, which was not tender.  
She indicated that the mass arose following surgery to 
reconstruct her right thumb.  The examiner's diagnosis was a 
reactive lymph node.  

Private medical records from July 1999 note the presence of a 
lymph node or mass in the veteran's right axilla.  Axillary 
examination revealed an approximately 2 x 3 centimeter 
fullness which was possibly a lymph node.  In August 1999 it 
was noted that she had a mass of her right axilla which 
caused her some pain.  On examination, the mass revealed a 
BB-sized skin cyst that was somewhat tender.  No significant 
axillary pathology was appreciated.  A breast examination 
showed no mass, tenderness, or abnormalities.  The impression 
was a skin cyst.
VA records show that in October 1999 the veteran was again 
seen for a lump on her right armpit.  She stated that it had 
been present for 2 years, and varied in size.  She said that 
it was painful, and arose 2 months after her right thumb 
reconstruction surgery.  On examination of the right axilla, 
there was a firm nodule on the posterior aspect.  It was 
measured as 1.5 x .5 centimeters.  There were no skin changes 
and no rashes or infections, but mild tenderness was present.  
The assessment was a reactive lymph node.  Other VA records 
from 1999 note continuing right hand and wrist difficulties.

In October 1999, the veteran filed her claim for service 
connection for a right axilla lymph node condition.

VA records from January 2000 show the veteran being examined 
following concerns about a nodule in her right axilla.  
Examination showed some thickening of the folds of the skin 
in that area, but a distinct node or nodule was not felt.  
Previously, one had been felt that was about 1.5 centimeters 
in diameter.  No specific abnormality was noted other than 
some skin thickening.  She stated that it became worse when 
she was active and that she was concerned about it.  The 
examiner's impression was a reactive lymph node, with no 
significant disease or pathology.  In March 2000, she was 
given a magnetic resonance imaging test (MRI).  The MRI did 
not find any mass effect in the area of the right axilla.  
There were some probable reactive lymph nodes from less than 
5 millimeters to approximately 3 centimetes not adjacent to 
the area.  The examiner's assessments were chronic growth in 
the right axilla, which was indicated as probably being 
reactive lymphadenopathy, and chronic pain in the right arm 
of questionable etiology.  In July 2000, she was seen with 
concerns about swelling of the lymph node.  She indicated 
that she had pain in the area.  On examination, no discrete 
lymph node was felt in the right axilla.  She had some 
fullness.  There was no evidence of tenderness, but she 
complained that she sometimes had pain which extended out 
from the axilla onto her chest and down her arm.  The 
examiner's impression was a reactive lymph node in the right 
axilla.  It was noted that no significant abnormality was 
shown on MRI, there was no malignancy, and the veteran's pain 
was not unusual under the circumstances.  

In March 2000, the veteran filed her claim for service 
connection for a right shoulder disability, as secondary to 
service-connected postoperative residuals of a right wrist 
and hand disability.
 
In October 2000, the veteran was given a VA joints 
examination.  She reported that she had experienced problems 
with right axillary adenopathy since surgical reconstruction 
of her right thumb in 1998.  She said that she had pain and 
swelling in the right axilla area.  It was noted that a March 
2000 MRI revealed possible lymphadenopathy with a largest 
node of approximately 3 centimeters, and an April 2000 
mammogram did not find any axillary adenopathy.  Examination 
of the right axilla area showed some thickening and 
tenderness, but no discrete adenopathy.  No pertinent 
diagnosis was made.  

In December 2000, the veteran was given an MRI of the right 
shoulder.  Several well-defined round and ovoid axillary 
nodes with more or less well-defined margins and signal 
intensity were observed.  The largest one measured 3 x 1 
centimeter.  It was noted that this had not changed 
significantly since the previous study.  Surrounding soft 
tissue showed prominent adipose tissue with no abnormal 
inflammatory reaction.  The impression was no interval 
change.  Several well-defined sites of axillary adenopathy 
were noted again, with the largest one possibly representing 
hypertrophic reactive changes.  Minor abnormality was 
indicated.

VA outpatient records from May 2001 show the veteran being 
seen with concerns regarding her right axillary node.  It was 
noted that according to MRI this had not changed over more 
than a 2 year period.  On physical examination, her right 
breast had no masses that were palpable.  She did have a lot 
of granular tissue that interfered with easy palpation.  The 
lymph node under her right axilla was unchanged in size.  She 
had no crepitus of her right shoulder.  The examiner's 
impression was stable disease.  

In July 2001, the veteran was given a VA peripheral nerves 
examination.  With regard to her right axilla, she stated 
that knots had been present under her right arm and on her 
chest wall next to her breast since her thumb surgery in 
1998.  She said she had sharp pains in these knots, and the 
pain was up the right upper extremity into the shoulder area.  
She had not had surgical treatment of the knots and no 
biopsies had been done.  Physical examination revealed no 
palpable lymphadenopathy in the cervical area, the right or 
left axilla, or the right or left epitrochlear areas.  The 
color of the mucous membrane was within normal limits.  It 
was indicated that lymph nodes in the right axilla were shown 
on MRI.  Clinical notes suggested these were stable, and 
there was no tenderness to palpation on the right axilla.  
Examination of the chest wall found no knot or other 
abnormality.  The veteran complained of some breast 
tenderness.  Palpation revealed this to be compatible with a 
breast glandular tissue.  It was noted that previous 
mammograms had been normal.  The examiner's diagnoses were 
reactive lymphadenopathy of the right axilla, which was 
secondary to right thumb reconstruction surgery in 1998 and 
stable, and breast glandular tissue with a normal mammogram.

Regarding her right shoulder, the veteran stated that her 
right upper extremity hurt from her hand up to her shoulder.  
She said that she had trouble reaching up for things, combing 
her hair, and vacuuming with her right hand.  She said her 
right shoulder ached when it was cold.  She reported no 
difficulty with her left shoulder, and related her right 
shoulder problems to her right upper extremity difficulty.  
Following physical examination and X-ray of the right 
shoulder which was within normal limits, the examiner made no 
diagnosis of a chronic right shoulder disability, but 
indicated that the veteran referred pain in her right 
shoulder due to right wrist and hand disabilities.      

VA outpatient treatment records from 2002 and 2003 show the 
veteran being seen with complaints of right arm, right 
axilla, and right breast pain in January 2002.  She said that 
she had swelling and tenderness in these areas.  A physical 
examination given in July 2002 found no palpable adenopathy 
in the right axilla, and no masses, tenderness, or discharge 
present in either breast.  There was an impression of pain 
from inflammatory lymph node in the right axilla at this 
time.  In September 2002, she reported recurring shoulder 
pain which she said had been present for the previous 3 
years.  She denied joint swelling or redness, and reported 
that her right arm and shoulder were positive with range of 
motion and she could raise her right arm.  She reported 
breast pain again in both November 2002 and January 2003.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate her claims.  Relevant 
medical records have been obtained and a VA examination has 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

A.  Rating higher than 10 percent for right axilla reactive 
lymphadenopathy

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Conditions which are not specifically listed in the rating 
schedule may be rated by analogy to other conditions.  
38 C.F.R. § 4.20.  The veteran seeks a rating higher than 10 
percent for her service-connected right axilla reactive 
lymphadenopathy.  The RO has rated this by analogy to 
paralysis of the circumflex nerve.

Paralyis of the circumflex nerve of the major upper extremity 
is rated 10 percent when moderate and 30 percent when severe.  
38 C.F.R. § 4.124a, Diagnostic Code 8518.

The medical evidence regarding the veteran's right axilla 
reactive lymphadenopathy shows that the condition, which 
involves enlarged lymph nodes in the armpit, causes some 
discomfort in this and the surrounding area.  The medical 
evidence does not show limitation of motion or other 
functional impairment from the condition.  Impairment does 
not exceed that found in the analogous condition of moderate 
circumflex nerve impairment, and thus no more than a 10 
percent rating is appropriate.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective in October 1999.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the evidence shows 
that since the effective date of service connection there 
have been no identifiable periods of time during which the 
veteran's right axilla reactive lymphadenopathy warranted a 
rating greater than 10 percent.

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for right axilla reactive 
lymphadenopathy.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  Service connection for a right shoulder disability 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

It is neither claimed nor shown that a right shoulder 
disability was present during the veteran's 1979 to 1994 
active duty or for years thereafter.  Rather, she claims 
secondary service connection for a right shoulder disability, 
asserting that such is due to her service-connected right 
wrist and hand disability. 

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection includes instances in which 
there is aggravation of a non-service connected condition 
which is proximately due to or the result of a service-
connected condition; in such a case, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The medical evidence does not show any indication of right 
shoulder complaints until June 1998, when the veteran 
complained of pain in her right shoulder.  At her 2001 VA 
examination, X-rays showed the right shoulder to be within 
normal limits, and the examiner made no diagnosis of a 
chronic right shoulder disability.  It was indicated that the 
veteran referred pain in her right shoulder due to right 
wrist and hand disabilities, but pain alone, without a 
diagnosed underlying condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet.App. 282 (1999), 
239 F.3d 1356 (Fed. Cir. 2001).  In the absence of medical 
evidence of a diagnosed shoulder disability, there may be no 
service connection.  Degmetich v. Brown, 104 F.3d 1328 
(1997).  The weight of the medical evidence demonstrates that 
a chronic right shoulder disability is not currently present, 
and thus there is no basis for service connection.

The veteran has asserted her belief that she has a right 
shoulder disability related to her service-connected right 
wrist and hand disability.  However, she is a layman, and as 
such has no competence to give a medical opinion on diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  She is already service-connected for 
right axilla reactive lymphadenopthy, which is in the right 
armpit area and in the general area of the right shoulder.  
However, there is no other medically diagnosed right shoulder 
disability at present, and thus there may be no additional 
grant of service connection. 

As the preponderance of the evidence is against the claim for 
service connection for a right shoulder disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A higher rating for right axilla reactive lymphadenopathy is 
denied.

Service connection for a right shoulder disability is denied.

	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



